Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Miller (U.S. Pub. No. 2019/0188895) discloses a head-mounted display (HMD) (Miller, wearable system includes a display 220… display 220 can comprise a head mounted display (HMD), Figure 2, ¶ [0072]), comprising:
an inertial measurement unit (IMU) (Miller, The local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data.  The data may include data a) captured from sensors (which may be, e.g., operatively coupled to the frame 230 or otherwise attached to the user 210), such as image capture devices (e.g., cameras in the inward-facing imaging system or the outward-facing imaging system), audio sensors (e.g., microphones), inertial measurement units (IMUs)… Figure 2, ¶ [0077]); 
one or more displays (Miller, display 220, Figure 2); and 
a controller (Miller, The local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash configured to:
establish a reprojection plane for displaying imagery on the one or more displays (Miller, each waveguide 440b, 438b, 436b, 434b, 432b is configured to output light to form an image corresponding to a particular depth plane.  For example, the waveguide 432b nearest the eye may be configured to deliver collimated light, as injected into such waveguide 432b, to the eye 410. Figure 4, ¶ [0101]);
determine a position and orientation of the HMD relative to the reprojection plane based on output from the IMU (Miller, the IMUs can acquire user data such as, e.g., the user's head pose or body movements.  The outward-facing imaging system 464 can acquire images of the user's environment.  The data from the IMUs and the outward-facing imaging system 464 may be an input for determining head position.  The wearable system can detect a position, orientation, or movement of the head with respect to a reference frame associated with the user's environment (also referred to as a world frame).  The reference frame may be a set of map points based on which the wearable system can translate the movement of the user to an action or command. Figure 4, ¶ [0205]); and
reproject 2D image data to the one or more displays, where such reprojection includes, for each of a plurality of locations on the one or more displays, applying a depth treatment to such location which is based on the determined position and orientation of the HMD relative to the reprojection plane (Miller, At block 1652, the wearable system can perform world reconstruction based on images acquired by depth camera 1642.  Output from the .
Miller does not expressly teach 
reproject 2D image data to the one or more displays,
so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the one or more displays.
Michail (U.S. Pub. No. 2017/0374341) teaches a head-mounted display to
reproject 2D image data to the one or more displays,(Michail, Outward-facing image sensors 808 may include one or more depth sensor(s) and/or one or more two-dimensional image sensor(s) (e.g. RCB image sensors), Figure 8, ¶ [0041]) (Michail, method 600 further includes, at 638, sampling a color of a pixel for the reprojected frame buffer location based upon a color in the frame buffer corresponding to the location at which the reprojected ray intersects the blurred depth map.  Method 600 then includes, at 640, displaying the reprojected image data.  It will be understood that the depth-aware late-stage reprojection process as disclosed herein may be implemented for each eye of the user using data from the perspective of each eye, in the case of a stereoscopic HMD. Figure 6, ¶ [0036]).
so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the one or more displays.
Michail teaches unprojected sampling coordinates (Michail, ¶ [0054]) but does not teach that the 2D image data unprojected based on the depth treatment as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2-13, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 14, Miller (U.S. Pub. No. 2019/0188895) discloses a method for reprojecting image data (Miller, The wearable system can detect a position, orientation, or movement of the head with respect to a reference frame associated with the user's environment (also referred to as a world frame).  The reference frame may be a set of map points based on which the wearable system can translate the movement of the user to an action or command. Figure 4, ¶ [0205]/0, comprising:
establishing a reprojection plane for displaying imagery on a stereo display of a head-mounted display (HMD) (Miller, A wearable system (also referred to herein as an augmented reality (AR) system) can be configured to present 2D or 3D virtual images to a user.  The images may be still images, frames of a video, or a video, in combination or the like. ¶ [0068]) (Miller, wearable system includes a display 220… display 220 can comprise a head mounted display (HMD), Figure 2, ¶ [0072]);
determining a position and orientation of the HMD relative to the reprojection plane based on output from an IMU included in the HMD (Miller, the IMUs can acquire user data such as, e.g., the user's head pose or body movements.  The outward-facing imaging system 464 can acquire images of the user's environment.  The data from the IMUs and the outward-facing imaging system 464 may be an input for determining head position.  The wearable system can detect a position, orientation, or movement of the head with respect to a reference frame associated with the user's environment (also referred to as a world frame).  The reference frame may be a set of map points based on which the wearable system can translate the movement of the user to an action or command. Figure 4, ¶ [0205]); and 
reprojecting 2D image data to the stereo display, where such reprojection includes, for each of a plurality of locations on the stereo display, applying a stereo depth treatment to such location which is based on the determined position and orientation of the HMD relative to the reprojection plane (Miller, At block 1652, the wearable system can perform world reconstruction based on images acquired by depth camera 1642.  Output from the camera 1646 can optionally be used for world reconstruction (indicated as Alt 2 in FIG. 16A-2).  The world reconstruction can involve stitching all images acquired by the cameras 1642 and/or the camera 1646 together for the user's environment (e.g., the user's room), can utilize the head pose 1648 for real world location correspondence, and convert the images of the environment in a mesh representing the environment. Figure 16A-2, ¶ [0214]).
Miller does not expressly teach 
reprojecting 2D image data to the stereo display,
so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the stereo display.
Michail (U.S. Pub. No. 2017/0374341) teaches a head-mounted display to
reprojecting 2D image data to the stereo display,(Michail, Outward-facing image sensors 808 may include one or more depth sensor(s) and/or one or more two-dimensional image sensor(s) (e.g. RCB image sensors), Figure 8, ¶ [0041]) (Michail, method 600 further includes, at 638, sampling a color of a pixel for the reprojected frame buffer location based upon a color in the frame buffer corresponding to the location at which the reprojected ray intersects the blurred depth map.  Method 600 then includes, at 640, displaying the reprojected image data.  It will be understood that the depth-aware late-stage reprojection process as disclosed herein may be implemented for each eye of the user using data from the perspective of each eye, in the case of a stereoscopic HMD. Figure 6, ¶ [0036]).
Miller and Michail do not expressly teach the reprojection so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the stereo display.
Michail teaches unprojected sampling coordinates (Michail, ¶ [0054]) but does not teach that the 2D image data unprojected based on the depth treatment as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 15-19, these claims are allowable as they depend upon allowable independent claim 14.


an inertial measurement unit (IMU) (Michail, one or more motion sensor(s) 819, such as an accelerometer, a gyroscopic sensor, and/or an inertial measurement unit (BPI), Figure 8, ¶ [0043]); 
an outward facing camera (Michail, one or more outward-facing image sensors 808, Figure 8, ¶ [0041]); 
a stereo display (Michail, display subsystem 834, Figure 8); and 
a controller (Michail, controller 822, Figure 8) configured to:
establish a reprojection plane for displaying imagery on the stereo display based on a height of a user wearing the head-mounted display and a gravity vector determined based on output from the IMU (Michail, method 600 includes, at 614, receiving motion data from a sensor subsystem.  The motion data may comprise any suitable sensor data indicative of motion, including but not limited to data received from or derived from one or more depth sensors, two-dimensional image sensors, inertial measurement units, and/or eye position sensors.  Such motion data may be utilized to determine any adjustment(s) to be made to the rendered image data via late-stage reprojection, as shown at 616, which may include determining a rotation at 617 and/or determining a translation at 618. Figure 6, ¶ [0033]); 
determine a position and orientation of the HMD relative to the reprojection plane based on output from the IMU (Michail, method 600 includes, at 614, receiving motion data from a sensor subsystem.  The motion data may comprise any suitable ;
receive 2D image data of the environment from the outward facing camera (Michail, Outward-facing image sensors 808 may include one or more depth sensor(s) and/or one or more two-dimensional image sensor(s) (e.g. RCB image sensors), Figure 8, ¶ [0041]); and
reproject the received 2D image data of the environment to the stereo display, where such reprojection includes, for each of a plurality of locations on the stereo display, applying a stereo depth treatment to such location which is based on the determined position and orientation of the HMD relative to the reprojection plane (Michail, method 600 further includes, at 638, sampling a color of a pixel for the reprojected frame buffer location based upon a color in the frame buffer corresponding to the location at which the reprojected ray intersects the blurred depth map.  Method 600 then includes, at 640, displaying the reprojected image data.  It will be understood that the depth-aware late-stage reprojection process as disclosed herein may be implemented for each eye of the user using data from the perspective of each eye, in the case of a stereoscopic HMD. Figure 6, ¶ [0036]).
Michail does not expressly teach 
 and a gravity vector determined based on output from the IMU;
reproject the received 2D image data of the environment to the stereo display, where such reprojection includes, for each of a plurality of locations on the stereo display, applying a stereo depth treatment to such location which is based on the determined position and orientation of the HMD relative to the reprojection plane, so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the one or more displays.
Miller (U.S. Pub. No. 2019/0188895) teaches a head-mounted display system to 
establish a reprojection plane for displaying imagery on the stereo display based on a height of a user wearing the head-mounted display and a gravity vector determined based on output from the IMU (Miller, the wearable system can directly perform plane extraction from the depth camera 1642 and IMU 1644.  The depth camera provides point locations of objects and the IMU provides directionality from gravity.  This technique can provide a plane with a vector indicating which way is up (e.g., the direction opposite to the local gravitational direction indicated by the IMU). ¶ [0217]) (Miller, Given the 3D head position (as determined from block 1604), the wearable system at block 1608 can project head position to the first large horizontal plane underneath the head.  This can be performed by casting a ray down from the head to identify the largest horizontal planar region that intersects that ray.  This action can be applied to identify a floor level (referred to as variable "user_feet" which indicates where the feet of the user appear) associated with where the user stands. ¶  (Miller, the wearable system can scan for the floor and measure the height of the head with respect to the floor plane.  The wearable system can determine a head pose of the user (e.g., via data from IMUs) and compute environment surfaces relative to the user's head pose or a common coordinate system shared by both the environment and the head pose.  ¶ [0180]); The height of the user is utilized to determine the floor level based on the ray being cast down from the user’s head in order to identify  the largest horizontal planar region.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Michail’s depth sensing to include Miller’s vector determined depth because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Miller’s vector determined depth permits accurate determination of a depth from the user’s head to the floor.  This known benefit in Miller is applicable to Michail’s depth sensing as they both share characteristics and capabilities, namely, they are directed to head-mounted display systems.  Therefore, it would have been recognized that modifying Michail’s depth sensing to include Miller’s vector determined depth would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Miller’s vector determined depth in head-mounted display systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Michail, as modified by Miller, teaches the gravity vector determined based on the IMU.
so that the 2D image data is unprojected based on the depth treatment, and then reprojected for presentation on the one or more displays.
Michail teaches unprojected sampling coordinates (Michail, ¶ [0054]) but does not teach that the 2D image data unprojected based on the depth treatment as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691